Plaintiffs pro se petition for discretionary review under G.S. 7A-31 of an unpublished opinion of the Court of Appeals, Hill v. Town of Cape Carteret, 126 N.C.App. 829, 488 S.E.2d 853 (1997), is allowed for entry of the following order:
Pursuant to Edwards v. West, 347 N.C. 351, 492 S.E. 2d 356 (1997) and Hale v. Afro-American Arts International, Inc., 335 N.C. 231, 436 S.E. 2d 588 (1993), the Court of Appeals is directed to hear and determine plaintiffs appeal.
By order of the Court in Conference, this 5th day of March, 1998.